20-50960-rbk Doc#11 Filed 06/29/20 Entered 06/29/20 16:29:47 Main Document Pg 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

  IN RE:                                      §               CASE NO. 20-50960K
  TYRONE CLAKELY                              §
                                              §
  DEBTORS                                     §               CHAPTER 7 PROCEEDING

                    EMERGENCY MOTION TO REINSTATE DEBTOR'S
                          CHAPTER 7 BANKRUPTCY CASE

  AN ORDER WILL BE ENTERED GRANTING THE RELIEF REQUESTED HEREIN
  WITHOUT FURTHER HEARING UNLESS A WRITTEN OBJECTION AND REQUEST
  FOR HEARING IS FILED WITH THE CLERK WITHIN FOURTEEN (14) DAYS OF
  THE DATE OF ISSUANCE OF THIS NOTICE. ANY SUCH OBJECTION MUST
  ALSO BE SERVED UPON THE MOVING PARTY AND UPON ALL OTHER PERSONS
  INDICATED ON THE CERTIFICATE OF SERVICE ATTACHED TO THIS
  PLEADING.

  TO THE HONORABLE RONALD B. KING, CHIEF U.S. BANKRUPTCY JUDGE:

         NOW COME TYRONE CLAKELY Debtors herein, by and through their attorney of
  record, THE VASQUEZ LAW FIRM, asking this honorable Court to reinstate their Chapter 7
  Bankruptcy Case 20-50960 and in support, Debtors allege as follows:
                                                  I.
         That on May 20, 2020, Debtors filed a petition for relief under Chapter 7.
                                                  II.
         Due to an inadvertent clerical error the Declaration for Electronic Filing for the Debtors'
  Voluntary Petition was not filed electronically with the Court and the Debtors' case was
  dismissed on June 24, 2020.
                                                  III.
         The dismissal was a result of a clerical oversight which has now been corrected. The
  Declaration for Electronic Filing for the Debtors' Voluntary Petition was filed with the Court on
  today's date as Docket Number 10 and a copy of the electronic receipt is attached hereto as
  Exhibit "A".
20-50960-rbk Doc#11 Filed 06/29/20 Entered 06/29/20 16:29:47 Main Document Pg 2 of 2




                                                  IV.
         Debtors respectfully request this Honorable Court reinstate Debtor's Chapter 7
  Bankruptcy Case to allow the Debtors to successfully complete their case and obtain a discharge.


                                                PRAYER
         WHEREFORE, PREMISES CONSIDERED, Debtor(s) prays that this Honorable
  Court approve this Motion to Reinstate Debtors' Chapter 7 Bankruptcy Case.


                                              Respectfully Submitted,

                                              THE VASQUEZ LAW FIRM
                                              5411 IH-10 West, Ste. 100
                                              San Antonio, Texas 78201
                                              Office (210) 229-2067
                                              Fax (210) 733-0439

                                              by: /s/ Ruben E. Vasquez
                                              RUBEN E. VASQUEZ
                                              SBN: 24039223


                                 CERTIFICATE OF SERVICE

         I hereby certify that on this date, a true and correct copy of the above and foregoing
  Motion was served VIA Electronic means as listed on the court's ECF noticing system and/or
  Regular First Class mail to the following entities, parties-in-interest and all creditors on the
  attached matrix.

  Date: June 29, 2020

  Tyrone D. Clakely                                          Johnny W. Thomas
  8815 Study Butte                                           Chapter 7 Trustee
  San Antonio, Texas 78254                                   1153 E. Commerce
                                                             San Antonio, Texas 78205


                                               /s/ Ruben E. Vasquez
                                              RUBEN E. VASQUEZ
